Title: From Abigail Smith Adams to Charles Francis Adams, 28 March 1816
From: Adams, Abigail Smith
To: Adams, Charles Francis


				
					My Dear Charles
					Quincy March 28th 1816
				
				I must write you a short Letter, least you Should think yourself neglected, as I have written to both your Brothers, and your Grandfather is so much engaged with his Books that he cannot write to any of his Grandsons now.your Mother writes me word, that you have forgotten your Russian & German Languages. you should not forget, what you learn that is valuable. that is the misfortune of old Age, which I too often find to my own mortification—By this time, I suppose your daisys and cowslips begin to Bloom in your garden; while all here is like winter, the ground this week coverd with snow; I rode, out two days, last week in a close Sleigh.tell your Brother George that his school mate Coffin is gone to Carolina. I was mistaken in his being yet at Hingham. ask your Father if he will send me by some private hand half a pound of such fine sealing wax, as he uses I cannot get any fit to use in Boston—when you come home you will find a little generation of cousins; growing up. your uncle Adams has 5—and then come, an other generation of Sons, and Daughters, Great Grandchildren. I have three already—whom I never saw, and one whom you know, is gone to heaven—You write a very handsome hand my dear child; and your Brothers have improved very much. this makes glad the heart / of your affectionate Grandmother,
				
					A Adams
				
				
			